HARDY, Judge.
This is a companion case consolidated for the purposes of trial and appeal with McDaniel et al. v. Louisiana & Arkansas. Railway Company et al., 194 So.2d 119,. which has been this day decided.
This is a suit by the collision insurer of the McDaniel car, as subrogee of its insured, for the recovery of the payment made for damages to the insured vehicle in the amount of $1,624.10. From judgment in favor of plaintiff as prayed defendant railway company has appealed.
For the reasons assigned in the consolidated case cited supra, the judgment appealed from is affirmed at appellant’s-cost.